FOR IMMEDIATE RELEASE Date Submitted: April 26, 2010 NASDAQ Symbol: FBMI NEWS RELEASE Contact: Samuel G. Stone Executive vice President and Chief Financial Officer (989) 466-7325 Firstbank Corporation Announces Cash Dividend on Common Stock Alma, MI (FBMI)  Thomas R. Sullivan, President and Chief Executive Officer of Firstbank Corporation, announced today that a $0.01 per share cash dividend will be paid June 17, 2010, to common stock shareholders of record as of May 28, 2010. The $0.01 per share cash dividend compares to $0.05 paid in the prior quarter. Mr. Sullivan stated, In evaluating the companys ability and capacity to pay cash dividends the board of directors considers multiple factors including current and estimated future earnings, capital levels, economic conditions, and anticipated credit costs. The companys earnings over the recent past, which have been reduced due to substantial loan loss provisioning, costs of managing asset quality, costs of FDIC insurance, and weak loan demand, do not currently support the previous dividend level. Given the continued weak economic conditions, the board concluded that it would be most prudent to again reduce the cash dividend in order to preserve and enhance Firstbanks balance sheet strength in this uncertain environment. This was a very difficult decision, and we want to reassure our shareholders that we remain committed to positioning the company for improved earnings and performance. Firstbank Corporation, headquartered in Alma, Michigan, is a bank holding company using a multi-bank-charter format with assets of $1.5 billion and 51 banking offices serving Michigans Lower Peninsula. Bank subsidiaries include: Firstbank  Alma; Firstbank (Mt. Pleasant); Firstbank  West Branch; Firstbank  St. Johns; Keystone Community Bank; and Firstbank  West Michigan. This press release contains certain forward-looking statements that involve risks and uncertainties. When used in this press release the words anticipate, believe, expect, hopeful, potential, should, and similar expressions identify forward-looking statements. Forward-looking statements include, but are not limited to, statements concerning future business growth, changes in interest rates, and the resolution of problem loans. Such statements are subject to certain risks and uncertainties which could cause actual results to differ materially from those expressed or implied by such forward-looking statements, including, but not limited to, economic, competitive, governmental and technological factors affecting the Company's operations, markets, products, services, interest rates and fees for services. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this press release.
